       Case 1:17-cr-00430-TWT-JSA Document 219 Filed 09/01/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                          CRIMINAL FILE NO.
                    v.                    1:17-CR-430-TWT
 THOMAS UKOSHOVBERA A.
 GBENEDIO,
       Defendant.


                                      ORDER

         This is a criminal action.   It is before the Court on the Report and

Recommendation [Doc. 155] recommending denying the Defendant's Motion to

Dismiss [Doc. 141] and the Report and Recommendation [Doc. 185] recommending

denying the Defendant's Motion to Dismiss [Doc. 181]. The Defendant's Objections

to the Report and Recommendations are largely moot in light of the Court's Order

of July 9, 2021 [Doc. 213]. The Court approves and adopts the Report and

Recommendations as the judgment of the Court. The Defendant's Motion to Dismiss

[Doc. 141 & 181] are DENIED.




T:\ORDERS\USA\17\17cr430\r&rs.docx
       Case 1:17-cr-00430-TWT-JSA Document 219 Filed 09/01/21 Page 2 of 2




         SO ORDERED, this 1 day of September, 2021.



                                     /s/Thomas W. Thrash
                                     THOMAS W. THRASH, JR.
                                     United States District Judge




                                             2
T:\ORDERS\USA\17\17cr430\r&rs.docx
